Citation Nr: 1138895	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a neurological disorder to include Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied service connection for Parkinson's disease.  The Veteran's representative recently submitted a letter asserting the Veteran may have an unidentified neurological disorder other than Parkinson's disease, and the Board has accordingly characterized the issue as shown on the title page. 

In September 2008 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

The Board issued a decision in June 2010 denying the claim.  Thereafter, the Board issued a Vacatur of that decision in January 2011 to permit the Veteran's representative to review the file prior to final adjudication of the appeal.  Additional development was also performed by the RO, and the RO readjudicated the case based on additional evidence received.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Parkinson's disease or other neurological disorder was not shown in service or during the first year after discharge from service.

2.  Parkinson's disease or other neurological disorder is not etiologically related to service.  




CONCLUSION OF LAW

Parkinson's disease or other neurological disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case full VCAA notice, to include the disability-rating and effective-date elements, was provided to the Veteran prior to the October 2006 rating decision on appeal.

The record also reflects that service treatment records (STRs) have been obtained, as well as all available post-service medical evidence identified by the Veteran.  The Veteran was afforded VA examinations in March 2006 and in February 2011, and he has been afforded a hearing before the Board.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests paralysis agitans (Parkinsonism) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add Parkinson's disease to those diseases presumably caused by exposure to an herbicide agent during active service.  The Veteran in this case served on active duty during the Vietnam era, but the Veteran does not assert, and the record does not show, that he served in the Republic of Vietnam or was otherwise exposed to herbicides during active service.  Accordingly, the presumption under 38 C.F.R. § 3.309(e) does not apply.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran essentially asserts he developed Parkinson's disease or other neurological disorder due to exposure to toxins including paints, primers, thinners and solvents during active service.

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

VA neurological outpatient treatment records and VA medical examinations establish the clinical diagnosis of Parkinson's disease.  Accordingly, the first element of service connection - medical evidence of a current disability - is satisfied.  

The Veteran's DD Form 214 establishes that he carried the occupational specialty title of aircraft protective coater and that he attended a protective coating specialty course.  Service treatment records (STRs) include sick slips showing the Veteran worked in a "paint shop."  Lay evidence in the form of a September 2006 "buddy statement" from "DT" states the Veteran had the "nasty job" in service of removing old paint off aircraft and other equipment and then repainting the equipment, in the course of which he was frequently covered in paints and solvents under circumstances that would not be acceptable under today's safety standards.  Similarly, in July a 2007 lay statement "PB" asserted that he observed practices in a military "paint shop" during Operation Desert Storm (1990-91) that were reminiscent of those described by the Veteran and deficient in both protection of personnel from exposure and in proper disposal of cans and contaminants.  Finally, the Veteran testified before the Board that while performing duties as paint stripper he was frequently covered with paint he had to scrub off with paint thinner.  The Board accordingly accepts that the Veteran was exposed during service to paints, solvents, thinners, and similar chemical compounds.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the essence of the third part of the Hickson analysis.

In this case, STRs document no neurological abnormalities during service.  The report of medical examination at the time of the Veteran's separation from service in December 1968 shows clinical neurological evaluation as "normal" and notes the Veteran denied any significant medical or surgical history.

According to the Veteran's application for compensation or pension filed in 1998, Parkinson's disease was diagnosed in 1995, nearly 30 years after discharge from service, although elsewhere the Veteran's wife asserted diagnosis in 1992.  The Veteran's wife testified before the Board that she noticed the Veteran having agitation and inability to concentrate since their marriage in 1977, and noticed the onset of tremors in the 1980s.  As noted below, medical opinion of record states the Veteran's symptoms during and immediately after service were not early manifestations of Parkinsonism.  There is accordingly no competent indication of onset of Parkinsonism to a compensable degree within one year of discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable. 

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when a disease manifests itself in service but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. 488, 496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

The Veteran asserted in June 2006 in conjunction with his request for nonservice-connected pension that he had been unable to hold employment since being discharged from service.  The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that this statement is intended to show continuity of severe symptoms since service, it is inconsistent with VA neurology clinic records showing that the Veteran was able to run a business full-time in February 2004, that he gave up most of his work responsibilities in February 2005 and that he did not and quit work altogether until September 2005.  

The file also contains lay statements from the Veteran's wife, from his mother, from his brother and his sister-in-law, and from Messrs. RH, SAH and RD, all asserting that the Veteran exhibited markedly different behavior when he came home from service than he had prior to service.  Specifically the Veteran after discharge from service was agitated, unfocused, had reduced manual dexterity and was unable to sleep normally or to write legibly; these symptoms became progressively worse over the years since discharge from service.  "A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds the lay statements cited above to be credible.  However, as noted below these lay statements were considered by a VA medical examiner, who nonetheless stated an opinion that the symptoms described did not represent early Parkinsonism.  Because medical evidence has not related the reported symptomatology to the Veteran's present condition, the criteria 38 C.F.R. § 3.303(b) as articulated in Savage are not met.

During the course of his appeal the Veteran has submitted various treatises and articles regarding Parkinsonism and its possible relationship to exposure to toxins.  The Veteran has also submitted documents pertaining to pollution and contamination at various bases, including King Salmon Air Force Base (AFB), Eareckson AFB, Eielson AFB, Elmendorf AFB and Travis AFB.  The file also contains a material data safety sheet relating to the primer and sealer Flash Bond describing risk of permanent brain and nervous system damage.  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the articles submitted by the Veteran are not accompanied by any medical opinion showing the articles relate to the Veteran's individual case.  The Board accordingly finds the articles to be probative, but not persuasive in supporting the Veteran's claim of entitlement to service connection.

The Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Board accordingly turns at this point to the medical opinion of record regarding the etiology of the Veteran's neurological disorder.

The Veteran had a VA examination in March 2006 in which he asserted having been exposed during service to toxins including epoxy paints and chromate primers.  The examiner performed a clinical examination and noted observations in detail; the examiner also noted treatise evidence submitted by the Veteran associating toxin exposure to Parkinson's disease.  The examiner stated she would not be surprised if there was some association, but at that point in time it would be speculative.  

The file also contains a VA neurology student note in April 2010 describing early onset Parkinson's disease "possibly secondary to chemical exposure."  Similarly, a VA neurology resident note the same month describes the Veteran's onset of symptoms, as narrated by his wife, as well as the Veteran's current symptoms; the resident stated the Veteran did not have a family history of Parkinson's disease but had reported a history of working with chemicals in service that "may have contributed to development at such an early age."

In regard to the medical opinions cited above, opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, "would not be surprised if there was some association," "possibly secondary to chemical exposure" and "may have contributed to development at such an early age" are all speculative; they are thus competent and probative, but are not adequate by themselves to support entitlement to service connection
 
A VA internal medicine outpatient note dated in April 2010 shows the Veteran's wife asked for an environmental medicine opinion as to whether any of the solvents or paints the Veteran had used during service might have been instrumental in developing Parkinson's.  The physician responded he had no information that would support such a connection, but if any reports of such association could be found on the internet or elsewhere the Veteran's claim could be reopened.   The Board considers "no information that would support such a connection" to be a competent and probative opinion against nexus.

Finally, the Veteran had a VA examination in February 2011, performed by a physician who reviewed the claims file and the medical record.  The examiner noted the documented history of the Veteran's disease in detail, as well as the Veteran's account of exposure to toxic substances during service and other lay evidence of record.  The examiner also noted a recent assertion by the Veteran's representative that symptoms the Veteran exhibited during service were compatible with early undiagnosed Parkinsonism.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  Based on review of the file and examination of the Veteran, the examiner stated an opinion that it is not at least as likely as not the Veteran had exhibited Parkinsonism in service or within a year after discharge from service.  

The examiner noted that lay statements of record showed the Veteran to have been very much changed when he returned home from service, but those descriptions were not consistent with Parkinson's disease, in which patients become slowed and have diminished amplitude of movements, facial expressions, handwriting and speech due to the decrease of dopamine.  In contrast, the lay statements appear to describe the Veteran as having been "hyper" rather than diminished.  Such behavior could be associated with a variety of medical problems characterized by hyper-arousal (anxiety, mania, agitated depression, hyperthyroidism, or substance abuse among others) but are not suggestive of Parkinson's disease.  In regard to the Veteran's reported insomnia, the presence of insomnia is quite nonspecific and not sufficient to support a diagnosis of Parkinson's disease.  The decremented legibility of the Veteran's handwriting, as demonstrated by handwriting samples of record, is not consistent with the micrographia seen in Parkinson's disease because the writing became fairly large in amplitude.  Finally, there is no medical evidence supporting the Veteran's theory that exposure to paints and chemicals in service caused his Parkinson's disease.  The examiner added there are a few cases in which Parkinson's disease can be attributed to genetic factors or specific exposures, and there are many theories on the possible interactions of genes or exposures, but there is no unifying understanding of the cause of Parkinson's disease and for most cases of the diseases the cause is unknown. 

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds the VA examiner's opinion, which was based on review of the medical and lay evidence of record as well as examination of the Veteran, to be the most competent and probative evidence of record, and that it constitutes conclusive evidence against service connection.

The Board notes at this point that the Veteran's representative has asserted the VA medical opinion cited above is inadequate because it was not shown to have been rendered by a specialist in neurology.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board has reviewed the VA medical examination report and finds the examiner's conclusion to be based on thorough review of the evidence and supported by extensive clinical rationale.  Accordingly, the Board accepts the examination as adequate for rating purposes.  See Guerrieri, id., stating that as true with any piece of evidence the credibility and weight to be assigned to medical opinions are within the province of the Board as adjudicators.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the  Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA (which included lay statements from friends and family as noted), and his statements to various medical providers.  To the degree that the lay statements reported the Veteran's observed symptoms before and after service, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.   Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the VA examiner in February 2011 competently stated the Veteran's symptoms as reported by the lay statements were not consistent with early Parkinsonism.

The Veteran's representative submitted a statement in February 2011 asserting the Veteran's wife had stated that in the spring of 2010 a VA "neurological specialist" in San Francisco told her that the Veteran had Parkinson's disease for more than 40 years, which would put the onset during active service although not diagnosed until much later.  However, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  Further, the VA treatment records from San Francisco are on file, and contain no documentation of such a statement; the file contains a July 2010 note from the VA nurse (movement disorders clinical nurse specialist) in San Francisco who had allegedly made the statement to the Veteran's wife, but the note essentially defers any opinion of etiology to the attending VA physician.  Further, the VA examiner in February 2011 stated it is unlikely that a physician would have been able to determine that a patient had manifested Parkinson's disease 40 years earlier based on a description of symptoms.              

The Veteran also submitted samples of his signature at various points between 1965 and 1977 to show the progressive decrement in legibility, as well as a sample of his current illegible handwriting; as noted, the VA examiner considered these samples but determined the decrement was not consistent with Parkinsonism.  Similarly, the Veteran submitted arrest records from 1969 to 1980 showing that he was arrested for charges including grand theft, narcotics, disorderly conduct, and a number of traffic offenses; the arrest records were submitted to document impaired judgment alleged due to Parkinsonism, but there is no supporting medical opinion showing the criminal behaviors demonstrated in the arrest records to have been manifestations of Parkinson's disease.

In sum, based on careful review of the medical and lay evidence of record, the Board has found the Veteran's claimed neurological disorder, including Parkinson's disease, is not shown to have been manifest during service or during the first year after discharge from service, and is not shown to be etiologically related to service.   Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a neurological disorder, to include Parkinson's disease, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


